Citation Nr: 0901983	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran (appellant) served on active duty for training 
from June 1957 to December 1957 in the United States Army 
Reserves.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

In April 2008, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A complete transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his currently diagnosed bilateral 
hearing loss and tinnitus are related to his service.  He 
states that during training in 1957 while performing the 
night-time infiltration course under live fire, a bunker 
malfunctioned.  He states that the blast was extremely loud 
and that he experienced ringing in his ears.  He contends 
that the ringing has continued until the present and that his 
hearing got progressively worse.  

The veteran's service records are unavailable and presumed 
lost in a fire at the NPRC in St. Louis.  Where service 
medical records are unavailable, the Board is mindful of the 
heightened obligation to explain its findings and conclusions 
and to 



consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

The veteran and his wife have testified that since service he 
has had hearing loss and tinnitus.  He has submitted a 
written statement from his wife in which she reports that 
since 1958, the veteran has had difficulty hearing and has 
complained of tinnitus.  Both the veteran and his wife are 
competent as a lay persons to report on that which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

The appellant has not been provided with a VA medical 
examination assessing the etiology of his currently diagnosed 
hearing loss and tinnitus.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is obliged to provide a 
medical examination and/or get a medical opinion when the 
record contains competent evidence that the claimant has a 
current disability and indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service, but does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran attaches his current symptoms to an incident 
during basic training in 1957.  While the service treatment 
and personnel records are unavailable, he is competent to 
relate that he was exposed to acoustic trauma during service.  
There is also evidence of a continuity of symptomatology 
since service, in the form of lay statements from the veteran 
and his wife, and there is current evidence of bilateral 
hearing loss and tinnitus.  Therefore, a medical opinion 
regarding the etiology of the veteran's hearing loss and 
tinnitus is necessary to make a determination in this case.   

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate his hearing loss 
and tinnitus.  The claims file and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The results of puretone threshold testing 
for 500, 1000, 2000, 3000, and 4000 Hertz 
and speech recognition testing using the 
Maryland CNC test are to be reported.  

The examiner should offer an opinion, 
with complete rationale, as to whether it 
is at least as likely as not (a 50 
percent probability or greater) that any 
current bilateral hearing loss and 
tinnitus had its onset during active 
service or is related to any in-service 
disease or  injury, including noise 
exposure.  

2.  Thereafter, if any benefit sought 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

